Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/19/2021 has been entered.

REASONS FOR ALLOWANCE
2.	Claims 58-83 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method of a protocol converter to convert the XML data received from an application function into dimeter protocol message for transmission to a policy and charging rules function (PCRF).
The independent claims 58, 64, 70 and 79, each recites, inter alia, the protocol converter is operate separately from the PCRF but within the Diameter realm in which the PCRF is disposed and an interface of the one or more communication interfaces is to provide the DP message for transmission to the PCRF through a diameter routing agent (DRA) that is communicatively coupled with the plurality of PCRFs including the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0202635, Yeung et al. disclose a method for converting the diameter message.
US20110225309, Riley et al. disclose computer readable media for performing PCRF-based IP CAN session.

3GPP TS 129.201 disclose the Rx reference point, which is based on Diameter, is defined between the PCRF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/PETER K MAK/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413